Title: To Benjamin Franklin from Cadwalader Evans, 11 June 1769
From: Evans, Cadwalader
To: Franklin, Benjamin


Dear Doctor
Philadelphia June 11th. 1769.
The late transit of Venus, has employ’d several of our Mathematicians, as well as others in several parts of the World. You will, probably, receive all the observations made by them, with full remarks; but in the mean time, I inclose those made by O: Biddle, and Joel Bayley, at Cape Henlopen. The former is a Son of John Biddle’s; and the latter a young man from the forks of Brandywine, in Chester County: who was a considerable time with Dixon & Mason, running the line between Pensylvania, and Maryland. This is a simple relation how it appeared to them, and I beleive faithfull to the best of their abilities. It was very hastily copied, which is some disadvantage.
I have not attended the meetings of the Philosophical Society, since the two were joined, and you elected. Mr. Wharton, knows why it has been so. It was my opinion then, that the eagerness, the Professors of the College shew’d for a Junction of the two Societies, was to avail themselves of the Labours of others, and filch reputation from their knowledge. Several instances have occur’d to confirm it, particularly, the order of publishing the names of the observators, in the News Papers. They agreed at the State House, that each shoud say contact, as soon as they observ’d it, and those who watch’d the time peice were immediately set down. Mr. Pryor called first, Mr. Shippen, next, in 2 seconds after. Mr. Ewing in 17 later. Dr. Williamson, without observing the agreement to call, set down for himself, and made it 2 seconds before Pryor—but as his veracity weighs little without vouchers, I am told no regard is paid to his observation. Nevertheless the Papers say, or insinuate that the observation was made by Mr. Ewing, Mr. Shippen, Dr. Williamson, Mr. Pryor &c. At Norriton, Mr. Ritt[enhouse] perceived the Transit first, Mr. Lucan, next, and Mr. Smith sometime after. Here they were at some distance fr[om one an]other, not a word spoken, but Mr. Rittenhouse, and Mr. Smith without any knowlege of each other, communicated [torn] contact, by a signal to them that watched the time peice [torn] Mr. Smith, set down for himself.
Mr. Rittenhouse’s, and Mr. Lucan’s observations very nearly coincided, and are supposed to be accurate. Yet in the News papers, the order of the Names are, The Reverend Dr. Smith Mr. Lucan, Mr. Rittenhouse, tho the latter was incompareably the best Mathematician, and used the instrument with the utmost dexterity. At Cape Henlopen, one person called out the minutes, and another the seconds and the observator set down the contact, each without the privity of the other—so much for the Transit.
Last Month was a year, I inclosed to you, at the request of Wm. Henry of Lancaster, the draft of a register he had invented to regulate the heat in fire works. I sent it by Capt. Faulkner, but have not heard whether you received it, or not.
By Capt. Sparks, I wrote to S: Wharton, that Mr. Galloway was gone to Trevose, for the recovery of his health——he returned last night, not much better——he was so imprudent, out of complaisance to his Father, to go out several hours in the heat of the day, which was very hot, to level grass for watering a Meadow. I am not apprehensive of danger but fear his recovery will be rather tedious.
Capt. Dowells Widdow, one of the Daughters of your old acquaintance Oswald Peel, goes in this Vessel, to see her late Husband’s Brother. It is probable she will go to London, and hopes to have the pleasure of seeing you.
I came from Burlington 2 days agoe, when your son and daughter were very well. Please to make my Compliments to Mr. Wharton, and Mr. Trent and pray read a lecture to the former on temperance as you know how small a quantity a man may live on, for I am affraid the Luxuries of London will make another Bright of him. I am told the Vessel is Just putting off. Adeiu. Your faithfull and Affectionate friend
C: Evans
 
Addressed: To / Benjamin Franklin Esqr / Deputy Post Master of North / America &c / Craven street / London / per the Chalkley / Via Bristol
Endorsed: Dr Evans June 11. and July 15 1769
